DETAILED ACTION

Drawings/Specification (07/15/21).
The Specification is entered, as it provides numeration to the single media holding part 7.
The Drawings are not entered.  The further convolute the invention, by switching the “7” and
“8” numerations, changing the definitions of both the thickness correcting element and single media holding part.   The amended Drawings directly conflict with the Specification, as the thickness correcting element is connected to the number of pages on one end and the single media holding part on the other end, thus it is located between.  The single media holding part is not located between the other two elements.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4, and 10-16, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 13 both recite “an inner part consisting essentially of: a number of pages adapted for holding printed information; and a thickness correcting element” which directly 
The claims also recite “wherein the thickness correcting element and the number of pages adapted for holding printed information have a combined thickness that matches that width of the back element so that the inner part fits the width of the back element”, which is further indefinite, as the single media holding part 7 is also part of the thickness, and all three in total yield a thickness of the width of the back element.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 2012/0112448).

Lo et al. do not disclose that the cover is plastic, however, selection of any of many known plastics for the cover would have been obvious since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In respect to claims 10-12 and 14-16, Lo et al. further disclose that the inner part may be connected to the first side element (Fig. 2), or alternately, the first and second elements are functionally capable of being parallel when attaching the inner part to the outer part via attachment by the back element (Fig. 4).


Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 2012/0112448) in view of Deydier (US 718,827).
Lo et al. do not disclose providing the first side element, second side element, and back element with metal cover part(s), however, Deydier teaches providing a book with metal casings (Pg. 1, Figs. 1-3).  It would have been obvious to provide the outer casing part taught in Lo et al. with metal cover part(s) in view of Deydier to provide ornamentation/surface reliefs (Pg. 1, 40-43).

Response to Arguments

Applicant's arguments filed 07/15/21 have been fully considered but they are not persuasive.
The applicant contends that Lo fails to disclose the recitation that the inner part consists essentially of a thickness correcting element and a number of pages, however this is both unclear and unsupported by the applicant’s own disclosure.  The applicant further contends that “there is no clear reason given in Lo et al. to have the total thickness of the sub-books being equal to the width of the middle portion”, which is without merit, as this feature is clearly shown in Lo et al. (Fig. 1).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637